     Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 1 of 22 Page ID #:310



1                             DECLARATION OF GABRIEL PEREZ

2          I, Gabriel Perez, declare as follows:

3          1.    I am a Special Agent with the DEA.        I have knowledge of the

4    facts set forth herein and could and would testify to those facts

5    fully and truthfully if called and sworn as a witness.

6          2.    Based on my review of the Ventura County Medical Examiner’s

7    Office Case Report for K.S., attached hereto as Exhibit A, and my

8    conversations with Dr. Christopher Young, Chief Medical Examiner, I

9    am aware of the following:

10               a.    Following the death of K.S., on November 6, 2017, the

11   Ventura County Medical Examiner’s Office initiated a forensic

12   examination that included the collection of femoral blood and urine

13   specimens from K.S.

14               b.    As part of their forensic examination, the Ventura

15   County Medical Examiner’s Office sent the specimens collected from

16   K.S. to NMS Labs for toxicological screening and analysis.             A copy of

17   the NMS Labs toxicology report is included in the Ventura County

18   Medical Examiner Office Case Report for K.S.          (Exhibit A at 12-15.)

19         3.    On December 28, 2018, Jonathan Lowe (“Lowe”) was indicted

20   for the distribution of heroin resulting in K.S.’s death.             United

21   States v. Lowe, et al., CR 18-914-DSF, ECF No. 1 (C.D. Cal. Dec. 18,

22   2018).     At the request of Lowe’s counsel, and with the government’s

23   consent, the Ventura County Medical Examiner’s Office coordinated the

24   transfer of the remaining femoral blood and urine specimens collected

25   from K.S. from NMS Labs to Alere Forensics (now known as Ascertain

26   Forensics) for independent forensic toxicological analysis on or

27   about May 15, 2019.

28
     Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 2 of 22 Page ID #:311



1          4.    On April 27, 2021, I spoke with Dr. Othon Mena of the

2    Ventura County Medical Examiner’s Office, who told me that the

3    Ventura County Medical Examiner’s Office is not in possession any

4    specimens collected from K.S. at this time.

5          5.    On April 27, 2021, I spoke with Christy Bowles, Forensics

6    Account Manager for Ascertain Forensics, who told me that Ascertain

7    Forensics currently retains femoral blood and urine specimens

8    collected from K.S. in quantities suitable for further analysis.

9          6.    On April 28, 2021, I spoke with Don Macneil, the Director

10   of Forensics at Ascertain Forensics, about the process for having the

11   specimens returned to the Ventura County Medical Examiner’s Office or

12   transferred to another laboratory of defendant Bradford Shepley’s

13   choice.    He said that he would need to confer with his legal

14   department before making any representations related to the process.

15   He also said that the specimens would not be transported or disposed

16   of without notifying me first.        Mr. Macneil later provided me with

17   the contact information for Senior Litigation Counsel for Abbott

18   Laboratories, the corporate parent of Ascertain Forensics.

19         7.    On April 30, 2021, I participated in a phone call with

20   Abbott Laboratories’s Senior Litigation Counsel.           As discussed in the

21   call, Ascertain Forensics is willing to return the specimens to the

22   Ventura County Medical Examiner’s Office upon receipt of an official

23   request from that office or pursuant to a lawful demand.             As of the

24   time of this declaration, I am awaiting additional information from

25   the Ventura County Medical Examiner’s Office about its policies and

26   procedures related to making such a request.

27         I declare under penalty of perjury under the laws of the United

28   States of America that the foregoing is true and correct and that

                                              2
     Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 3 of 22 Page ID #:312



 1   this declaration is executed at Camarillo, California, on May 3,
 2   2021.

 3
                                                 ~            -'3- 2.c:>'Z C
 4                                                GABRIEL PEREZ
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 4 of 22 Page ID #:313



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15
                              Exhibit A
16

17

18
19

20

21

22

23

24

25

26

27

28
        Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 5 of 22 Page ID #:314


                          Case Report
                          S          ,K                (           )
                          Ventura County Medical Examiner Office
                          805-641-4400



Case Administration

This case is currently assigned to the county of: Ventura

Information hold:          No                                 Toxicology sent:     11/07/2017
Restricted:                                                   Toxicology received:
Disposition:               Sent to Autopsy Facility
                                                              ME/C Approved for:       Cremation
Facility:                  Ventura County, CA
                                                              Permit issued:
Description:               23 YO apparant heroin OD
                                                              Ready for Release:
Authorized by:             James Baroni
Family notified of         Yes
pending autopsy?
Autopsy authorization:     ME/C ordered
Notes:
Signed by:                 Office of ME/C
Signer:                    Christopher Young

Investigator
Name:         James Baroni                                    911 Call Received:       2017-11-06 19:02
Agency:       Ventura County Medical Examiner Office          Investigator notified:   2017-11-06 20:07
Address 1:    3291 Loma Vista                                 Notified by:             Deputy Kevin Walters -VCSO
City:         Ventura                                         Date investigated:       2017-11-06 20:07
State:        California                                      Scene arrival:           2017-11-06 21:07
Zip Code:     93003                                           Scene departure:         2017-11-06 22:10
Phone:        805-641-4400                                    Office arrival:          2017-11-06 22:45
Fax:          805-641-4410                                    Office departure:
Email:        James.Baroni@ventura.org                        Departure location:
                                                              Regular miles:
                                                              Trans miles:
                                                              Time hours:
                                                              Time minutes:
                                                              Other information:
                                                              Received at facility:
                                                              Autopsy results requested by:

Pathologist
Name:         Christopher Young                               Phone: 805-641-4400
Agency:       Ventura County Medical Examiners Office         Email: christopher.young@ventura.org
Address 1:    3291 Loma Vista Rd
City:         Ventura
State:        California
Zip Code:     93003


Body Tracking

ID tag:                 orange band                           Weight:           152 lbs
Seal number:                                                  Storage location:
ME/C body bag provided: Yes                                   Storage location:
Event           Location         Date              Received by Released by                         Affiliation                         Comment
Received from Scene        11/06/2017 22:40                 James Trejo and Justin Schimmel Cathedral Mortuary Associates
Released to   Funeral home 11/07/2017 15:27 Theresa Syto James Baroni                       Griffin Family Chapel FH ~ Thousand Oaks
              Funeral home: Griffin Family Chapel FH ~ Thousand Oaks




S         K           (          )                                      1 of 18                                             DOD: 11/06/2017
                                                                                                                           Lowe_000001
      Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 6 of 22 Page ID #:315

Identification
MDILog # :                                                           Sex:                    Male
Case number:                                                         Race:                   White
UBC:                  No                                             Ethnicity:              Non-Hispanic
Status:               Identified                                     Date of birth:          1994-
Method a:             Visual (Witness)                               Date of death:          2017-11-06
Method b:             Government Issued ID                           Time of death           Unknown
Last name:            S                                              Pronounced:             2017-11-06 19:09
First name:           K                                              Pronounced by:          Paramedic Madison - AMR
Middle name:                                                         Found dead:             2017-11-06 00:00
Suffix:                                                              Found dead by:                           Father
Alias:                                                               Age:
Homeless:             No                                             Drivers license:
Country:              United States                                  Registered donor:
Address 1:                                                           SSN:
Address 2:                                                           Birth country:
City:                                                                Birth state:
Township/Village:                                                    Marital status:
State:                California                                     Pregnant:
County:               Ventura                                        Student status:
Zip:                                                                 Employment status:
Inside city limits:   Yes                                            Occupation:
Phone:                                                               Business/Industry:
                                                                     Employer:
                                                                     Education level:        High School Graduate or GED
                                                                                             Completed
                                                                     Veteran status:         No
                                                                     Athletic status:
                                                                     Athletic description:

Circumstances of Death
Jurisdiction:                      County / Parish                   Medical Treatment
Scene investigated                 Yes                               Non Indicated
by law enforcement:
                                                                     Clothing
Agency                             VCSO-Thousand Oaks ~
                                                                     Appropriate clothing: Yes
                                   Ventura County Sheriff's Office
                                                                     Description:          shirt and shorts
Incident #
Officer                            Kevin Walters                     Alerts to Pathologist
Scene investigated                 Yes                               Non Indicated
by C/ME:                                                             Suspected Behaviors
Doctor present?                    No                                Non Indicated
Date investigated:                 2017-11-06 20:07:00
Reason for reporting:              Accidental death
Related to partner violence:       No
Decedent in custody:               No
Police involved shooting:          No
Decedent has minor child?          No
Drugs involved:                    Yes
Alcohol evidence:                  No
Suspected suicide:                 No
Hospice:                           No
Indian Reservation:                No
Date LKA:                          2017-11-05
Time LKA:                          23:00

Case Remarks




S        ,K             (           )                                         2 of 18                                      DOD: 11/06/2017
                                                                                                                           Lowe_000002
      Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 7 of 22 Page ID #:316
Investigator Narrative
SUMMARY

This 23 YO male had a long history of heroin abuse. He had been living at a sober living house for the last 4 months and was
kicked out on 11-04-17. He was LKA on 11-05-17 at about 2300 hrs. His parents found him dead in his room. He had a syringe in
his hand. Heroin related paraphernalia and left-over drugs were in the room. 2 possible injection sites were in the right AC. The
Sheriff's Narcotics team collected the phone and drug paraphernalia. Numerous RX drugs were present as well including
buspirone, trazodone, clonazepam, naltrexone, abilify, quietapine, and doxyclcline.


INFORMATION LEADING TO THIS INVESTIGATION

On 11-06-2017, at approximately 2007 hours, I received a call from Deputy Kevin Walters with the Ventura County Sheriff's Office.
Deputy Walters reported a death possibly related to a heroin overdose. He identified the decedent as K             S       , age
23. Deputy Walters provided the following information based on the preliminary investigation. The decedent had been living at a
sober living home but was kicked out on 11-04-2017. He had come back to live with his parents. He was last known to be alive on
11-05-2017 at about 2300 hours. He was in his room at that time. Both of his parents were at work today and when they came
home they could not find the decedent and his bedroom door was locked. His father,              , was able to pick the lock and
found the decedent collapsed onto the floor near the side of the bed. There was drug paraphernalia scattered throughout the
room. 911 was called and the decedent was pronounced dead at 1909 hours by Paramedic Madison with AMR ambulance
service.


RESPONSE AND ARRIVAL DATA

I arrived at the residence on 11-06-2017 at approximately 2107 hours. Several people from the Ventura County Sheriff's Office
were present including Sgt. Norris, Deputy Walters, and Detectives Harwood, Nicholas, and Desjardins. Det. Harwood provided
the following additional information. The decedent had a long history of drug use and had overdosed about 6 months ago.


SCENE SETTING AND DESCRITPION

The scene was a large single family home. The interior was clean and well maintained. The subject, to be described below, was in
his bedroom.

The decedent was on the carpeted floor at the foot of his bed. He was in a kneeling-like position with his torso slumped forward
and his face resting on a pillow. The arms were bent at the elbows. The left forearm was under the torso and the right hand was
underneath the right lower leg. An uncapped syringe containing dark fluid was being held the decedent's right hand.

On the bed was an open bag of insulin syringes. On the dresser next to the decedent were several items including a spoon with
brown residue, two lighters, an insulin syringe cap, cellophane containing a brown sticky substance, a water bottle with the cap off,
and a pack of cigarettes. I took photos of the decedent and surrounding area.

The decedent was an adult Caucasian male, whose appearance was consistent with the age of 23 years. The hair was brown.
The eyes were brown. No petechial hemorrhages were noted. Two possible puncture marks were noted in the right inner elbow
area.

No trauma was noted. Medical therapy noted consisted of cardiac monitor leads on the arms and legs.

Clothing consisted of a shirt, shorts, and underwear. The pockets were empty and appeared to have been turned inside out prior
to my arrival. No jewelry was noted.

Rigor mortis was fixed. Lividity was dark red to purple with some Tardieu hemorrhage, consistent with the position of the body,
and blanched with firm pressure.


RELEVANT HISTORICAL INFORMATION

I then spoke with the decedent's parents,                        , and they provided the following information. The decedent had
completed a drug rehabilitation program at             . After that he went to live at the                                   and
had been there for the last 3-4 months. During that period he would occasionally come home for the weekend. He recently got
kicked out of                   due to a personality dispute with the manager. He had been fine on 11-05-2017 and had no
complaints.


PREVISOUS MEDICAL HISTORY AND CURRENT MEDICATIONS

According to the decedent's parents, the decedent's medical history included Crone’s disease, hiatal hernia repair, appendix
removal, bipolar disorder, anxiety, depression, and panic disorder. He was seeing a therapist and participating in IOP.

Medications found in the room included olanzapine, trazodone, zolpidem, clonazepam, naltrexone, quetiapine, and buspirone. I
collected the medications. They will be inventoried on a separate sheet and then destroyed according to office practice. Refer to
my full report for further details.




S        ,K           (         )                                          3 of 18                                                      DOD: 11/06/2017
                                                                                                                                        Lowe_000003
      Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 8 of 22 Page ID #:317
INVESTIGATOR’S ACTIONS

The decedent was placed into a white transportation bag which I sealed with tag #         on 11-06-2017 at about 2158 hours.
The decedent was then transported to the Medical Examiner's Office by Cathedral Mortuary and Associates at my direction.

The drug paraphernalia was collected by the Ventura County Sheriff's Office


FAMILY NOTIFICATION AND DISPOSTION PLAN

I explained the known circumstances of the death and advised that a forensic examination would be performed.

The decedent was later released to Griffin Family Funeral Chapel in Thousand Oaks at the family’s request.


CONCLUSION AND FOLLOW-UP PLAN

I have no other information to add to this report.

Postmortem Scene Observations
Date of exam by MDI:      2017-11-06 21:15                     Non-therapeutic needle marks: Yes
Approximate height:       68 in                                Injury to bowel: No
Approximate weight:       152 lbs                              Samples collected by investigator: No
Body location:            Indoors                              Suspected MOD: Accident
Body temperature:         Cool                                 Suspected COD
Outside temperature:      Unknown                              Non Indicated
Thermostat setting:       Unknown
Thermostat reading:       Unknown
Room temperature:         Unknown
Rigor:                    Firm
Lividity a:               Consistent with body position
Lividity b:               Blanches with firm pressure
Lividity notes:
Decomposition:            None
Position discovered:      Prone


Secondary Party 1 of 2
Last name:                                                     Suspect:                 No
First name:                                                    Relationship:            Father
Middle name:                                                   Date referred to PF:
Maiden name:                                                   Identified decedent:
Date of birth:                                                 Next of kin:             Yes
Age:                                                           Legal guardian:
Mobile phone:                                                  Witness:
                                                               First responder:
                                                               Point of contact:
                                                               Last saw decedent alive:

Address 1
Category:         Primary Residence
Agency:
Address 1:
Address 2:
City:
Township/Village:
State:            California
Zip:
Phone 1:
Phone 2:
Time at address:

Next of Kin Details
Notified:           Yes, Kin at Scene
Notifying agency:   Rescue personnel
Notified on:        2017-11-06 00:00:00
Notified by:        rescue personnel
Claimed the body    Yes



S        ,K           (           )                                      4 of 18                                               DOD: 11/06/2017
                                                                                                                               Lowe_000004
      Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 9 of 22 Page ID #:318

Secondary Party 2 of 2
Last name:                                                 Suspect:                 No
First name:                                                Relationship:            Mother
Middle name:                                               Date referred to PF:
Maiden name:                                               Identified decedent:
Date of birth:                                             Next of kin:             Yes
Age:                                                       Legal guardian:
Mobile phone:                                              Witness:
                                                           First responder:
                                                           Point of contact:
                                                           Last saw decedent alive:

Address 1
Category:         Primary Residence
Agency:
Address 1:
Address 2:
City:
Township/Village:
State:            California
Zip:
Phone 1:
Phone 2:
Time at address:

Next of Kin Details
Notified:           Yes, Kin at Scene
Notifying agency:   Rescue personnel
Notified on:        2017-11-06 00:00:00
Notified by:        rescue personnel
Claimed the body    Yes

Location 1 of 2
Description:                                               Body found:
Address 1:                                                 Scene:
Address 2:                                                 Hospital:
City:                                                      Injury:
Township/Village:                                          Final disposition: Yes
State:                                                     Death location:
County:                                                    Location other:
Zip:

Final Disposition Details
Removed by:          Theresa Syto                          Valuables included:
Date of removal:     11/07/2017 15:27                      Sent for autopsy:
Funeral name:        Griffin Family Chapel FH ~ Thousand   Organ procurement:
                     Oaks
Funeral phone:
FH license number:
Cemetery:
Cemetery city:
Cemetery state:

Location 2 of 2
Description:      Decedent Residence                       Body found:
Address 1:                                                 Scene:             Yes
Address 2:                                                 Hospital:
City:                                                      Injury:            Yes
Township/Village:                                          Final disposition:
State:            California                               Death location: Yes
County:           Ventura                                  Location other:
Zip:




S       ,K           (         )                                    5 of 18                  DOD: 11/06/2017
                                                                                             Lowe_000005
     Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 10 of 22 Page ID #:319
Scene Location Details
Scene investigated: 11/06/2017 19:09                    Photos by ME:           Yes
Police agency:      VCSO-Thousand Oaks ~ Ventura County Photos by police:       Yes
                    Sheriff's Office                    Police on scene:        Yes
Police incident #:                                      EMS/EMT on scene:       Yes
Officer:            Kevin Walters

Injury Location Details
Place:                   Decedent Residence                Date of injury:        11/06/2017
Description:             Probable Heroin OD by injection   Time of injury:        Unknown
Venue:                   County/Parish                     Injury/Death interval:
Transportation injury:   Not applicable                    At work:

Location of Death Details
Location of death: Decedent Residence
Description:       apparent heroin OD by injection

Property/Evidence Log
                                                                                                             Item
Describe items recovered:                                                             Origin:   Status: DNR: #:
 Long-Sleeve Shirt  gray and black                                                    Autopsy   Released
  Released by: James Baroni (11/07/2017 15:27)
  Released to: Theresa Syto, Funeral Home (11/07/2017 15:27)

 Shorts             black                                                             Autopsy   Released
  Released by: James Baroni (11/07/2017 15:27)
  Released to: Theresa Syto, Funeral Home (11/07/2017 15:27)

BODY:
  Released by: James Trejo and Justin Schimmel (11/06/2017 22:40)
  Released to:
  Released by: James Baroni (11/07/2017 15:27)
  Released to: Theresa Syto (11/07/2017 15:27)

Medical History
Information Source(s)
Family

Diseases/Disorders
Non Indicated

Cancer(s)
Non Indicated

Cardiac/Cardiovascular
Non Indicated

GI/GU
Other GI Condition

Hepatic
Non Indicated

Neurological
Non Indicated

Psychiatric Illness(s)
Anxiety
Bipolar
Depression

Tobacco Use
Usage:       Current User
Type:        Not Indicated
Description:

Alcohol Use
Usage:          Unknown
Drinks per day:



S        ,K          (          )                                   6 of 18                                         DOD: 11/06/2017
                                                                                                                    Lowe_000006
     Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 11 of 22 Page ID #:320
Drug Use
Usage:       Heavy, Past
Description: heroin

Drug and Alcohol Treatment
Not Indicated

Health Care Provider                                           Dental Care Provider
Physician name:                                                Dentist name:
Clinic name:                                                   Clinic name:
Address:                                                       Address:
City:                                                          City:
State:                                                         State:
Phone:                                                         Phone:
Date last seen:                                                Date last seen:


Medications Log
Brand name:          Seroquel                                  Physician:             A S
Generic name:        Quetiapine fumarate                       Dose instructions:     take at night
Dose/Delivery:       300mg Tablet; oral                        Pills per day:         3.0
Name on container:   K     S                                   Number prescribed:     90
Rx number:                                                     Expected remaining:    0
Date of Rx:          09/29/2017                                Number remaining:      20
Phone number:        818-889-1234                              Used for:              antipsychotic (atypical), schizophrenia,
Store name city:     CVS #10918 Oak Park                                              bipolar disorder, others

Event             Location/Agency          Description                  By                              Date
Destroyed by      ME/C Office              Placed in disposal bin       James Baroni                    11/06/2017 00:00
Collected from    Scene                    In backpack                  James Baroni                    11/06/2017 00:00


Brand name:                                                    Physician:             A S
Generic name:        trazodone                                 Dose instructions:     take at bedtime
Dose/Delivery:       150 mg                                    Pills per day:         3.0
Name on container:   K     S                                   Number prescribed:     90
Rx number:                                                     Expected remaining:    0
Date of Rx:          08/30/2017                                Number remaining:      72
Phone number:        818-889-1234
Store name city:     CVS #10918 Oak Park

Event             Location/Agency          Description                  By                              Date
Destroyed by      ME/C Office              Placed in disposal bin       James Baroni                    11/06/2017 00:00
Collected from    Scene                    In backpack                  James Baroni                    11/06/2017 00:00


Brand name:          Seroquel                                  Physician:             C        K
Generic name:        Quetiapine fumarate                       Dose instructions:     bedtime
Dose/Delivery:       300 mg                                    Pills per day:         3.0
Name on container:   K     S                                   Number prescribed:     80
Rx number:                                                     Expected remaining:    0
Date of Rx:          06/28/2017                                Number remaining:      14
Phone number:        805-495-2110                              Used for:              antipsychotic (atypical), schizophrenia,
Store name city:     All Med Drugs                                                    bipolar disorder, others

Event             Location/Agency          Description                  By                              Date
Destroyed by      ME/C Office              Placed in disposal bin       James Baroni                    11/06/2017 00:00
Collected from    Scene                    In backpack                  James Baroni                    11/06/2017 00:00




S       ,K           (           )                                      7 of 18                                                  DOD: 11/06/2017
                                                                                                                                 Lowe_000007
     Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 12 of 22 Page ID #:321
Brand name:          Desyrel                                   Physician:            C       K
Generic name:        Trazodone hydrochloride                   Dose instructions:    bedtime
Dose/Delivery:       150 mg                                    Pills per day:        3.0
Name on container:   K    S                                    Number prescribed:    80
Rx number:                                                     Expected remaining:   0
Date of Rx:          06/26/2017                                Number remaining:     13
Phone number:        805-495-2110                              Used for:             antidepressant (Desyrel and others)
Store name city:     All Med Drugs

Event            Location/Agency           Description                  By                            Date
Destroyed by     ME/C Office               Placed in disposal bin       James Baroni                  11/06/2017 00:00
Collected from   Scene                     In backpack                  James Baroni                  11/06/2017 00:00


Brand name:          Seroquel                                  Physician:            C        K
Generic name:        Quetiapine fumarate                       Dose instructions:    bedtime
Dose/Delivery:       300 mg                                    Pills per day:        3.0
Name on container:   K     S                                   Number prescribed:    90
Rx number:                                                     Expected remaining:   0
Date of Rx:          05/30/2017                                Number remaining:     9
Phone number:        805-495-2110                              Used for:             antipsychotic (atypical), schizophrenia,
Store name city:     All Med Drugs                                                   bipolar disorder, others

Event            Location/Agency           Description                  By                            Date
Destroyed by     ME/C Office               Placed in disposal bin       James Baroni                  11/06/2017 00:00
Collected from   Scene                     In backpack                  James Baroni                  11/06/2017 00:00


Brand name:          Revia                                     Physician:            C       K
Generic name:        Naltrexone hydrochloride                  Dose instructions:    bedtime
Dose/Delivery:       50 mg                                     Pills per day:        1.0
Name on container:   K     S                                   Number prescribed:    30
Rx number:                                                     Expected remaining:   0
Date of Rx:          05/26/2017                                Number remaining:     26
Phone number:        805-495-2110
Store name city:     All Med Drugs

Event            Location/Agency           Description                  By                            Date
Destroyed by     ME/C Office               Placed in disposal bin       James Baroni                  11/06/2017 00:00
Collected from   Scene                     In backpack                  James Baroni                  11/06/2017 00:00


Brand name:          Bentyl                                    Physician:            C        K
Generic name:        Dicyclomine hydrochloride                 Dose instructions:    every 8 hrs
Dose/Delivery:       20 mg                                     Pills per day:        3.0
Name on container:   K      S                                  Number prescribed:    20
Rx number:                                                     Expected remaining:   0
Date of Rx:          05/06/2017                                Number remaining:     19
Phone number:        805-495-2110                              Used for:             smoothe muscle relant, irritable bowel,
Store name city:     All Med Drugs                                                   anticholinergic

Event            Location/Agency           Description                  By                            Date
Destroyed by     ME/C Office               Placed in disposal bin       James Baroni                  11/06/2017 00:00
Collected from   Scene                     In backpack                  James Baroni                  11/06/2017 00:00


Brand name:          TargaDox                                  Physician:            unk
Generic name:        Doxycycline hyclate                       Dose instructions:    unk
Dose/Delivery:       Eq 50mg base Tablet; oral                 Pills per day:        0.0
Name on container:   none                                      Number prescribed:    20
Rx number:           none                                      Expected remaining:   0
Date of Rx:                                                    Number remaining:     18
Phone number:
Store name city:     physician sample

Event            Location/Agency           Description                  By                            Date
Destroyed by     ME/C Office               Placed in disposal bin       James Baroni                  11/06/2017 00:00
Collected from   Scene                     In backpack                  James Baroni                  11/06/2017 00:00




S       ,K           (         )                                       8 of 18                                                  DOD: 11/06/2017
                                                                                                                                Lowe_000008
     Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 13 of 22 Page ID #:322
Brand name:                                                 Physician:            unk
Generic name:        Trazodone hydrochloride                Dose instructions:    Take at bedtime
Dose/Delivery:       50 mg                                  Pills per day:        1.0
Name on container:   none                                   Number prescribed:    60
Rx number:                                                  Expected remaining:   0
Date of Rx:          04/22/2017                             Number remaining:     68
Phone number:        800-716-2773
Store name city:     Express Scripts

Event            Location/Agency        Description                  By                             Date
Destroyed by     ME/C Office            Placed in disposal bin       James Baroni                   11/06/2017 00:00
Collected from   Scene                  In backpack                  James Baroni                   11/06/2017 00:00


Brand name:          Klonopin                               Physician:            unk
Generic name:        Clonazepam                             Dose instructions:
Dose/Delivery:       2 mg                                   Pills per day:        2.0
Name on container:   K    S                                 Number prescribed:    60
Rx number:                                                  Expected remaining:   0
Date of Rx:          04/14/2016                             Number remaining:     0
Phone number:        818-597-1370                           Used for:             anticonvulsant, muscle relaxant,
Store name city:     Pavillions                                                   benzodiazepine

Event            Location/Agency        Description                  By                             Date
Destroyed by     ME/C Office            Placed in disposal bin       James Baroni                   11/06/2017 00:00
Collected from   Scene                  In backpack                  James Baroni                   11/06/2017 00:00


Brand name:          Abilify                                Physician:            W      V
Generic name:        aripiprazole                           Dose instructions:    bedtime
Dose/Delivery:       10 mg                                  Pills per day:        1.0
Name on container:   K       S                              Number prescribed:    30
Rx number:                                                  Expected remaining:   0
Date of Rx:          03/09/2016                             Number remaining:     21
Phone number:        818-597-1370
Store name city:     Pavillions

Event            Location/Agency        Description                  By                             Date
Collected from   Scene                  In backpack                  James Baroni                   11/06/2017 00:00
Destroyed by     ME/C Office            Placed in disposal bin       James Baroni                   11/06/2017 00:00


Brand name:          Buspar                                 Physician:            W      V
Generic name:        Buspirone                              Dose instructions:
Dose/Delivery:       30 mg                                  Pills per day:        2.0
Name on container:   K     S                                Number prescribed:    60
Rx number:                                                  Expected remaining:   0
Date of Rx:          02/12/2016                             Number remaining:     57
Phone number:        818-597-1370
Store name city:     Pavillions

Event            Location/Agency        Description                  By                             Date
Collected from   Scene                  In backpack                  James Baroni                   11/06/2017 00:00
Destroyed by     ME/C Office            Placed in disposal bin       James Baroni                   11/06/2017 00:00


Brand name:          Klonopin                               Physician:            W       V
Generic name:        Clonazepam                             Dose instructions:    as needed for anxiety
Dose/Delivery:       1 mg                                   Pills per day:        2.0
Name on container:   K    S                                 Number prescribed:    60
Rx number:                                                  Expected remaining:   0
Date of Rx:          01/12/2016                             Number remaining:     37
Phone number:        818-597-1370                           Used for:             anticonvulsant, muscle relaxant,
Store name city:     Pavillions                                                   benzodiazepine

Event            Location/Agency        Description                  By                             Date
Collected from   Scene                  In backpack                  James Baroni                   11/06/2017 00:00
Destroyed by     ME/C Office            Placed in disposal bin       James Baroni                   11/06/2017 00:00




S       ,K           (           )                                  9 of 18                                            DOD: 11/06/2017
                                                                                                                       Lowe_000009
     Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 14 of 22 Page ID #:323
Brand name:                                                           Physician:            C      C
Generic name:            Sulfamethoxazole                             Dose instructions:    1 tab 2x a day for 1 week
Dose/Delivery:           800 mg                                       Pills per day:        2.0
Name on container:       K      S                                     Number prescribed:    14
Rx number:               Clinic dispersal no #                        Expected remaining:   0
Date of Rx:                                                           Number remaining:     11
Phone number:            805-371-4499
Store name city:         Bryant Ranch

Event               Location/Agency              Description                   By                           Date
Collected from      Scene                        In backpack                   James Baroni                 11/06/2017 00:00
Destroyed by        ME/C Office                  Placed in disposal bin        James Baroni                 11/06/2017 00:00


Drugs/Poisoning 1 of 1
Drug or poison type:  Opioids                                         Amount of poison ingested:
Name of substance(s):                                                 Safety device:

Notes
Syringes and probable heroin at the scene

Autopsy
Body Bag Information
Body bag sealed:                                                      Seal number:
Body bag has ID:                                                      Name/Number on ID Tag: orange band

Autopsy Information
Autopsy procedure:           Full                                     Autopsy case #:
Exam date:                   11/07/2017 00:00                         X-Rays:             No
Autopsy assistant:           Janelle Payne                            Photos:             Yes
Findings availability:                                                Number of photos:
Tobacco use contribute                                                Histology:          Yes
to death:                                                             Number of slides:   4
Autopsy report signed:       12/19/2017                               Toxicology:         Yes
Persons in attendance:                                                Specimens drawn:    Yes
                                                                      Remains:            Human

Cause/Manner of Death
Death certificate number:
COD/Circumstances type: - Drug Death-Acute Intoxication
Immediate cause:                                                                                       Interval (Onset to Death)
a. Heroin Intoxication                                                                                 Minutes
Due to (or as a consequence of)
b.
Due to (or as a consequence of)
c.
Due to (or as a consequence of)
d.
Other conditions:
Injury description: Injected heroin
Manner of death: Accident

Body Identification
Status                      Type                   Method A                           Method B
Investigator                Identified             Visual (Witness)                   Government Issued ID
Pathologist




S        ,K          (             )                                          10 of 18                                             DOD: 11/06/2017
                                                                                                                                   Lowe_000010
     Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 15 of 22 Page ID #:324
Other Body Information
Body Weights/Length                              Measurements
Body length:     68 in                           Heart:         275 grams
Body weight:     152 lbs                         Right lung:    660 grams
Body mass index: 23.11 kg/m2                     Left lung:     620 grams
                                                 Liver:         1250 grams
Body Has                                         Spleen:        140 grams
Gallbladder:       Yes                           Right kidney: 110 grams
Appendix:          No                            Left kidney: 120 grams
Uterus:                                          Brain:         1550 grams
                                                 Thymus:
Head Description                                 Pericardial:
Hair color:                                      Right pleural:
Facial hair:                                     Left pleural:
Right eye color:                                 Peritoneal:
Left eye color:                                  Urine:         250 mL


Stomach Contents
Description:
Volume:

Fractures

Autopsy notes:


Toxicology
Specimen/Tissues & Fluids: Femoral Blood           Test:                    Analysis by High Performance Liquid
Received from:                                                              Chromatography/Time ofFlight-Mass
Taken from:                                                                 Spectrometry (LC/TOF-MS)
Date obtained:                                     Analyte name:            Cotinine
Date disposed:                                     Concentration:           Positive
MDILog received:           11/16/2017              Units:                   ng/mL
                                                   Contributed to death:


Specimen/Tissues & Fluids: Femoral Blood           Test:                    Analysis by High Performance Liquid
Received from:                                                              Chromatography/TandemMass
Taken from:                                                                 Spectrometry (LC-MS/MS)
Date obtained:                                     Analyte name:            Codeine - Free
Date disposed:                                     Concentration:           7.0
MDILog received:           11/16/2017              Units:                   ng/mL
                                                   Contributed to death:


Specimen/Tissues & Fluids: Femoral Blood           Test:                    Analysis by High Performance Liquid
Received from:                                                              Chromatography/TandemMass
Taken from:                                                                 Spectrometry (LC-MS/MS)
Date obtained:                                     Analyte name:            Morphine - Free
Date disposed:                                     Concentration:           88
MDILog received:           11/16/2017              Units:                   ng/mL
                                                   Contributed to death:


Specimen/Tissues & Fluids: Femoral Blood           Test:                    Analysis by High Performance Liquid
Received from:                                                              Chromatography/TandemMass
Taken from:                                                                 Spectrometry (LC-MS/MS)
Date obtained:                                     Analyte name:            6-Monoacetylmorphine - Free
Date disposed:                                     Concentration:           3.4
MDILog received:           11/16/2017              Units:                   ng/mL
                                                   Contributed to death:

DNA
Status: Sample available (not yet submitted)

Transfer Logs
Released By                 Received By        Date & Time                 Purpose of Transfer

Toxicologist:




S       ,K          (          )                             11 of 18                                             DOD: 11/06/2017
                                                                                                                  Lowe_000011
Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 16 of 22 Page ID #:325
Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 17 of 22 Page ID #:326
Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 18 of 22 Page ID #:327
Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 19 of 22 Page ID #:328
Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 20 of 22 Page ID #:329
    Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 21 of 22 Page ID #:330

Autopsy Report Page 2




S    ,K     (     )                     17 of 18                          DOD: 11/06/2017
                                                                         Lowe_000017
    Case 2:20-cr-00038-DSF Document 52-1 Filed 05/03/21 Page 22 of 22 Page ID #:331

Autopsy Report Page 3




S    ,K     (     )                     18 of 18                          DOD: 11/06/2017
                                                                         Lowe_000018
